169 S.W.3d 179 (2005)
Joseph F. ROSS, Appellant,
v.
ESTATE OF Roger COHEN, et al., Defendants,
National Depository Corporation, Respondent.
No. WD 64364.
Missouri Court of Appeals, Western District.
August 16, 2005.
Steven A. Ediger, Kansas City, MO, for appellant.
James T. Wiglesworth, Overland Park, KS, for respondent.
Patrick J. Doran, Greer S. Lang, Kansas City, MO, Ronald C. Rundberg, Overland Park, KS, for defendants.
Before NEWTON, P.J., LOWENSTEIN and BRECKENRIDGE, JJ.

ORDER
PER CURIAM.
Summary judgment was granted to an intervenor in a Missouri action who had foreclosed on a partnership interest in a previous judgment in Kansas. Appellant sought to preclude application or recognition of Kansas judgment. The trial court granted summary judgment based on application of full faith and credit clause of United States Constitution. Affirmed. Rule 84.16(b).